DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner acknowledges the addition of claims 16-17.
Applicant’s arguments in view of the claim amendments, see pages 6-8 of the Remarks, filed August 23, 2021, with respect to the rejection(s) of claim(s) 10 and 14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of claims 10 and 14 being amended to include the extrusion unit comprising a servo drive and a cartridge with mixed sealant as taught by Guzowski (US 20150086706 A1).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the optical recognition unit of the control unit in claims 16 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Interpretation
In line 10 of Claim 10 and line 9 of claim 14, the limitation “a cartridge with mixed sealant” is not positively recited. It is not clear if it is a material worked upon by the device (See MPEP 2115) or if it is required in the claim for the cartridge to have a mixed sealant. For purposes of examination, the limitation “a cartridge with mixed sealant” will be considered a positively recited limitation. However, the Applicant should amend the claims to make it clear the sealant is positively recited or otherwise argue that it is not a required element. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hutter (US 20120219380 A1) in view of Churchill (US 20020159919 A1) in further view of Guzowski (US 20150086706 A1).
Regarding Claim 10:
Hutter discloses insulated and sealed cap for fastener component that has:
A filling unit with which sealant is filled into seal caps (Paragraph [0022]). 
	Hutter does not disclose:
A support plate on which the seal caps are located; 
a displacement travel unit with which the filling unit and the support plate can be moved in an XYZ coordinate system; and 

wherein the filling unit comprises an extrusion unit comprising a servo drive and a cartridge with mixed sealant. 
	Churchill teaches a method for high-speed microfluidic dispensing that has:
A displacement travel unit (Paragraph [0050], the stepper motors ae the displacement travel unit) with which the filling unit (128, Figure 1) and the support plate (112, Figure 1) can be moved in an XYZ coordinate system (Paragraph [0050]); and 
a control unit (114, Figure 1) with which the movement of the filling unit (128, Figure 1) and/or the support plate (112, Figure 1) and the filling are regulated (Paragraph [0054] and [0056]); and 
a support plate (112, Figure 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hutter to include a displacement travel unit with which the filling unit and the support plate can be moved in an XYZ coordinate system; a control unit with which the movement of the filling unit and/or the support plate and the filling are regulated; and a support plate as taught by Churchill with the motivation to dispense a precise amount of reagent into a target. 
It also would have been obvious to a person having ordinary skill in the art that the support plate of Churchill could be used to support the seal caps of the filling machine of Hutter as Churchill states the target can be on the support plate which can include non-porous targets such as singe-well receptacles (Paragraph [0049]).  
	Hutter and Churchill do not teach:

	 Guzowski teaches a robotic cartridge dispenser that has:
Wherein the filling unit (1, Figure 2, the dispenser is the filling unit) comprises an extrusion unit (2 and 4, Figure 1, the cartridge plunger actuator and the servo actuator are the extrusion unit) comprising a servo drive (2, Figure 1, the servo actuator is the servo drive) and a cartridge (C, Figure 1) with mixed sealant (Paragraphs [0051-0052]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hutter and Churchill to include wherein the filling unit comprises an extrusion unit comprising a servo drive and a cartridge with mixed sealant as taught by Guzowski with the motivation to have a robot dispense sealant to prevent potential worker fatigue as well as reduce potential error of the sealant application.  


Regarding Claim 14:
Hutter discloses insulated and sealed cap for fastener component that has:
A device for filling seal caps (Paragraph [0022]) and a filling unit with which sealant is filled into seal caps (Paragraph [0022]). 
	Hutter does not disclose:
A support plate on which the seal caps are located; 
a displacement travel unit with which the filling unit and the support plate can be moved in an XYZ coordinate system; and 
a control unit with which the movement of the filling unit and/or the support plate and the filling are regulated; and

	Churchill teaches a method for high-speed microfluidic dispensing that has:
A displacement travel unit (Paragraph [0050], the stepper motors ae the displacement travel unit) with which the filling unit (128, Figure 1) and the support plate (112, Figure 1) can be moved in an XYZ coordinate system (Paragraph [0050]); and 
a control unit (114, Figure 1) with which the movement of the filling unit (128, Figure 1) and/or the support plate (112, Figure 1) and the filling are regulated (Paragraph [0054] and [0056]); and 
a support plate (112, Figure 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hutter to include a displacement travel unit with which the filling unit and the support plate can be moved in an XYZ coordinate system; a control unit with which the movement of the filling unit and/or the support plate and the filling are regulated; and a support plate as taught by Churchill with the motivation to dispense a precise amount of reagent into a target. 
It also would have been obvious to a person having ordinary skill in the art that the support plate of Churchill could be used to support the seal caps of the filling machine of Hutter as Churchill states the target can be on the support plate which can include non-porous targets such as singe-well receptacles (Paragraph [0049]).  
	Hutter and Churchill do not teach:
Wherein the filling unit comprises an extrusion unit comprising a servo drive and a cartridge with mixed sealant. 
	 Guzowski teaches a robotic cartridge dispenser that has:

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hutter and Churchill to include wherein the filling unit comprises an extrusion unit comprising a servo drive and a cartridge with mixed sealant as taught by Guzowski with the motivation to have a robot dispense sealant to prevent potential worker fatigue as well as reduce potential error of the sealant application.  

Regarding Claim 16:
Hutter discloses insulated and sealed cap for fastener component that has:
A filling unit (Paragraph [0022]). 
	Hutter does not disclose:
Wherein the control unit comprises an optical recognition unit. 
	Churchill teaches a method for high-speed microfluidic dispensing that has:
A control unit (114, Figure 1). 
	Hutter and Churchill do not teach:
Wherein the control unit comprises an optical recognition unit.
	 Guzowski teaches a robotic cartridge dispenser that has:
Wherein the control unit (Paragraph [0048]) comprises an optical recognition unit (Paragraphs [0057-0058]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hutter and Churchill to include wherein 

Regarding Claim 17:
Hutter discloses insulated and sealed cap for fastener component that has:
A device for filling seal caps (Paragraph [0022]) and a filling unit (Paragraph [0022]). 
	Hutter does not disclose:
Wherein the control unit comprises an optical recognition unit. 
	Churchill teaches a method for high-speed microfluidic dispensing that has:
A control unit (114, Figure 1). 
	Hutter and Churchill do not teach:
Wherein the control unit comprises an optical recognition unit.
	 Guzowski teaches a robotic cartridge dispenser that has:
Wherein the control unit (Paragraph [0048]) comprises an optical recognition unit (Paragraphs [0057-0058]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hutter and Churchill to include wherein the control unit comprises an optical recognition unit as taught by Guzowski with the motivation to move the robot and the dispenser to the location using the vision sensor.  

Allowable Subject Matter
Claims 1-6, 9, 11 and 15 are allowed.

Conclusion

Ylitalo et al. (WO 2016106364 A1) teaches a method of filling voids in seal caps that has filling a sealant in a seal cap. 
Obuhowich et al. (US 2015/0063945 A1) teaches a seal cap for nut plates that includes filling a sealant in a seal cap and a holder for the seal caps. 
Hofmeister et al. (US 4,382,049 A) teaches a seal cap and sealant to provide dialectic protection. 
  Dobbin 1 (US 9,228,604 B2) teaches a seal cap and a sealant going over a fastener after the seal cap is filled with sealant.
Asahara et al. 2 (US 8717736 B2) teaches a lighting protection fastener that has sealant and a cap. 
Mackie (US 3470787 A) teaches a corrosion protective device that has sealant and a cap for a fastener. 
Ferenc (US 4971745 A) teaches a sealant coating over a fastener that has a mold and is for aircrafts. 
Dobbin 2 (US 2014/0341675 A1) teaches an injectable nut cap for an aircraft that has sealant, a cap, and a nozzle.
Carlozzo (US 4923348 A) teaches a protective cap that has sealant and a cap for a fastener. 
Sternman (US 2015/0321418 A1) teaches a system for forming three-dimensional structures that has a filling unit, a support plate, and a displacement travel unit. 
Aston (US 2017/0298979 A1) teaches a telescoping cap assembly for airplanes that has sealant, a fastener, and a seal cap.
Beyssac (US 7134666 B2) teaches a support for storing, transporting, and using devices for seal caps that has seal caps, a mold, and a support plate. 

Obuhowich (US 7438974 B2) teaches a method for making sealant that has seal caps, a mold, and a support plate.
Hutter 2 (US 8616868 B2) teaches a sealant mold fixture for aircrafts that has a mold, a seal cap, an aircraft, and a nozzle. 
Martinez-Marin (US 20150034800 A1) teaches a moldable seal that has a seal cap, a positioning pattern in an array, and a support plate. 
Obuhwich (US 9447808 B2) teaches a nut plate seal cap that has a seal cap, a mold, and a support plate.
Yoon (US 10051767 B2) teaches a method and apparatus for covering a fastener system that has an aircraft, a seal cap, sealant, and a machine.
Bullen (US 6001181 A) teaches an automated sealant applicator that has mixed sealant, a filing unit, a displacement travel unit, and a control unit.
Schucker (US 20040011284 A1) teaches a device for applying adhesive to a work piece that has an epoxy, an optical recognition unit, and a filling unit. 
Lu (US 20140079871 A1) teaches a fluid dispensing machine and method that has a filling unit, an optical recognition unit, a control unit, and a sealant. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753